DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-11 are pending.  Applicant’s previous election of Group I, claims 1 and 3, still applies and claims 4-11 remain withdrawn.
Response to Amendment
Applicant’s amendment of 01/15/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaumi et al. (WO 2014/204010, See US 2016/0145467, previously cited), with evidence from the Gelest NPL document.
Regarding claims 1 and 3, Fukaumi teaches a composition that comprises a polysiloxane, an initiator ([0076], [0080]) and a multifunctional alicyclic epoxy monomer/crosslinker, as in claim 3 ([0085]).  The polysiloxane comprises the reaction product of formula I (e.g., 3,4-epoxycyclohexyl)ethyl trialkoxysilane ([0039], [0041], [0047])), formula II-1 (e.g., 3-glycidoxypropyltrimethoxysilane, ([0040], [0051], [0071])) and formula II-2 (e.g., chlorotrialkoxysilane, [0072]).  The reaction product may be completely reacted (i.e., complete hydrolysis and condensation, [0063]-[0065]) such that the I and II-1 compounds would produce the EcSiO3/2 and GpSiO3/2 repeating units (via hydrolysis and condensation of the alkoxy groups), respectively, while the II-2 compound would produce SiO4/2 repeating units (via hydrolysis and condensation of the alkoxy groups and the chloro group because chloro is inherently hydrolyzable, see as evidence page 2 of the Gelest NPL document), as claimed.  The 
The recitation of for window films is not given patentable weight (mere intended use) and the composition discussed above is inherently capable of being used for window films anyway.  
“The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used for window films.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takarada et al. (U.S. 5,134,191) in view of Fukaumi et al. (WO 2014/204010, See US 2016/0145467, previously cited), with evidence from the Gelest NPL document.
Regarding claims 1 and 3, Takarada teaches a composition comprising a polysiloxane (hydrolysate of the disclosed silane compounds), an initiator (i.e., curing catalyst, col. 4, lines 40-65) and an epoxy resin additive (col. 5, lines 45-65).  The polysiloxane is formed as the reaction product of component A, e.g., a mixture of 3-glycidoxypropyltrimethoxysilane and 2-(3 ',4' -epoxycyclohexyl)ethyltrimethoxysilane (col. 3, lines 20-35) and tetralkoxysilane (col. 3, lines 45-70).  The amount of the tetralkoxysilane is 0-50 parts by weight relative to 100 parts of epoxy functional silane compounds (component A) which overlaps the claimed z value when converted to a molar amount.  Takarada does not disclose the relative ratio of Ec to Gp repeating units, the particular epoxy monomers, or the complete condensation degree.  
However, Fukaumi is also directed to hard coats based on epoxy functional polysiloxane, epoxy compounds, and initiator and teaches that the ratio of Gp to Ec units (II to I, with II being epoxycyclohexyl functional and I being glycidoxy functional) may be 0-2.0 ([0039]-[0040], [0047], [0051], [0060]-[0061]) in order to optimize the warpage/shrinkage properties of the coating.  Fukaumi also discloses a silane compound with four hydrolyzable groups (e.g., chlorotrialkoxysilane, [0072], chloro is inherently hydrolyzable, see as evidence page 2 of the Gelest NPL document) like the tetralkoxysilane compounds of Takarada which also have four hydrolyzable groups.  Fukaumi teaches that the above silane compounds should be completely hydrolyzed and condensed (e.g., zero unreacted OR groups) to prevent cracks forming over time ([0063]-[0066]).  Fukaumi also teaches that multifunctional alicyclic epoxy monomer/crosslinker, as in claim 3 ([0085]), may be added as a reactive diluent to improve workability of the composition ([0086]).  Thus, it would have been obvious to have controlled the amount of epoxycyclohexyl functional and glycidoxy functional silane compounds already taught in Takarada to fall within the ratio discussed above from Fukaumi to optimize the 
The above ratio of epoxycyclohexyl functional and glycidoxy functional silane compounds in modified Takrada, in conjunction with the above amount of tetralkoxysilane (i.e., 0-50 parts by weight relative to 100 parts of epoxy functional silane compounds) results in a polysiloxane with the claimed formula (of claim 1), given that modified Takarada includes no residual OR groups as explained above (such that the glycidoxypropyltrimethoxysilane and 2-(3 ',4' -epoxycyclohexyl)ethyltrimethoxysilane compounds correspond to the claimed Gp and Ec repeating units, respectively, and the tetralkoxysilane compound corresponds to the claimed SiO4/2 repeating units).  That is, the above ranges allow for an Ec molar amount of 0.5, an Gp molar amount of 0.3 (within the claimed range and yielding a II to I ratio of about 0.6, within the above range of the prior art), and a SiO4/2 molar amount of 0.2 (within the claimed range and within the above range of the prior art after converting the 0-50 weight ratio of the prior art to a molar ratio).
The recitation of for window films is not given patentable weight (mere intended use) and the composition discussed above is inherently capable of being used for window films anyway.  
“The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used for window films.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant’s argument that Fukaumi would not produce SiO4/2 units becuashe the chlorotrialkoxysilane would not include 4 hydrolyzable groups based on [0057] is not persuasive because this paragraph is directed to “compounds in which R4 is a chlorosubstituted alkyl group” (emphasis added, [0057]) whereas the portion of Fukaumi cited in the office action refers to a “chloro group” which is hydrolyzable.  It is therefore maintained that chlorotrialkoxysilane from Fukaumi would product the SiO4/2 groups as claimed.
Applicant argues that Takarada only teaches partial hydrolyzates.  First, Applicant is ignoring the portion of the rejection in which Fukaumi is cited to render obvious the degree of condensation (i.e., including full condensation as claimed) for the epoxy silane ingredient in the overall composition.  Second, even without the teachings of Fukaumi (arguendo), one of ordinary skill in the art would recognize that the silanes of Takarada are intended to be condensation cured (i.e., hydrolyzing and condensing the hydrolyzable groups) in the final 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787